Citation Nr: 0813760	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-28 837	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.

Entitlement to a compensable disability rating for post-
surgical residuals of a left meniscus injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972 and from August 1984 to January 1991.

This appeal, including the additional issue of entitlement to 
service connection for a right knee disability, was 
previously before the Board of Veterans' Appeals (Board) in 
July 2005, when it was remanded for additional evidentiary 
development.  Based upon such development, the RO granted 
service connection for patellofemoral osteoarthritis of the 
right knee in an October 2005 rating decision.  The veteran 
has not expressed disagreement with either the disability 
rating or the effective date assigned.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran presented sworn testimony in support of his 
claims during a hearing held before a Veterans Law Judge in 
March 2005.  However, that Judge has since retired from the 
Board.  Governing regulation provides that the Veterans Law 
Judge who conducts a hearing in any matter shall participate 
in rendering the final decision on that matter.  38 C.F.R. 
§ 20.707 (2007).  In a March 2008 letter , the Board informed 
the veteran of these circumstances and offered him the 
opportunity for another hearing.  In a timely response, the 
veteran requested another hearing at the RO.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2007).  
He thus has a right to another hearing on appeal before a 
Veterans Law Judge for the purpose of presenting argument and 
testimony relevant and material to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

The veteran should scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

